     MICHAEL D. LONG
 1 Attorney at Law
   State Bar No. 149475
 2
   901 H Street, Suite 301
 3 Sacramento, CA 95814
   Telephone: (916) 201-4188
 4 mike.long.law@msn.com

 5 Attorney for Defendant
   ANTONIA BRASLEY
 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 2:16-CR-00198-JAM
11                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                          v.                          FINDINGS AND ORDER
13   KIONI M.DOGAN, and                                 DATE: December 11, 2018
     ANTONIA L. BRASLEY,                                TIME: 9:15 a.m.
14                                                      COURT: Hon. John A. Mendez
                                  Defendants.
15

16

17                                               STIPULATION
18         1.      By previous order, this matter was set for status on November 6, 2018.
19         2.      By this stipulation, defendants now move to continue the status conference until
20 December 11, 2018 at 9:15 a.m. and to exclude time between November 6, 2018, and December 11,

21 2018, under Local Code T4.

22         3.      The parties agree and stipulate, and request that the Court find the following:
23                 a)      The government has represented that the discovery associated with this case
24         includes in excess of 3,000 pages, including multiple search warrants. All of this discovery has
25         been either produced directly to counsel and/or made available for inspection and copying.
26                 b)      Counsel for both defendants desire additional time in particular in order to
27         continue reviewing and analyzing the discovery in this case, as well as to conduct investigation
28         and research related to the charges, to discuss the evidence and potential resolutions with their

      STIPULATION RE: SPEEDY TRIAL ACT; [PROPOSED]       1
      FINDINGS AND ORDER
 1        clients, and to otherwise prepare for trial. In particular, the defense is (1) acquiring records from

 2        entities that may establish defenses to some of the allegations made in this case and (2)

 3        attempting to corroborate information from witnesses that can be used concerning both trial and

 4        sentencing issues.

 5                c)      Counsel for defendants believe that failure to grant the above-requested

 6        continuance would deny counsel the reasonable time necessary for effective preparation, taking

 7        into account the exercise of due diligence.

 8                d)      The government does not object to the continuance.

 9                e)      Based on the above-stated findings, the ends of justice served by continuing the

10        case as requested outweigh the interest of the public and the defendant in a trial within the

11        original date prescribed by the Speedy Trial Act.

12                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13        et seq., within which trial must commence, the time period of November 6, 2018 to December

14        11, 2018, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

15        Code T4] because it results from a continuance granted by the Court at defendants’ request on

16        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

17        best interest of the public and the defendant in a speedy trial.

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION RE: SPEEDY TRIAL ACT; [PROPOSED]       2
     FINDINGS AND ORDER
 1 ///

 2 ///

 3 ///

 4          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7          IT IS SO STIPULATED.

 8
     Dated: October 31, 2018                                 MCGREGOR W. SCOTT
 9                                                           United States Attorney
10
                                                             /s/ CHRISTOPHER S. HALES
11                                                           CHRISTOPHER S. HALES
                                                             Assistant United States Attorney
12

13
     Dated: October 31, 2018                                 /s/ HAYES GABLE III
14                                                           HAYES GABLE III
                                                             Attorney for Defendant
15                                                           KIONI DOGAN
16

17 Dated: October 31, 2018                                   /s/ MICHAEL LONG
                                                             MICHAEL LONG
18
                                                             Attorney for Defendant
19                                                           ANTONIA L. BRASLEY

20

21
                                            FINDINGS AND ORDER
22
            IT IS SO FOUND AND ORDERED this 1st day of November, 2018.
23

24                                                       /s/ John A. Mendez
                                                      JOHN A. MENDEZ
25                                                    UNITED STATES DISTRICT COURT JUDGE

26

27

28

      STIPULATION RE: SPEEDY TRIAL ACT; [PROPOSED]       3
      FINDINGS AND ORDER
